United States Court of Appeals
           For the Eighth Circuit
       ___________________________

               No. 12-1085
       ___________________________

            United States of America

       lllllllllllllllllllll Plaintiff - Appellee

                          v.

             Jose Luis Escota Moya

     lllllllllllllllllllll Defendant - Appellant
        ___________________________

               No. 12-1173
       ___________________________

            United States of America

       lllllllllllllllllllll Plaintiff - Appellee

                          v.

                Silas Roynel Swift

     lllllllllllllllllllll Defendant - Appellant
                     ____________

    Appeal from United States District Court
for the Eastern District of Arkansas - Little Rock
                 ____________
                              Submitted: June 13, 2012
                               Filed: August 23, 2012
                                   ____________

Before LOKEN, GRUENDER, and BENTON, Circuit Judges.
                          ____________


BENTON, Circuit Judge.

       A jury convicted Silas Roynel Swift and Jose Luis Escota Moya of conspiracy
to possess with intent to distribute methamphetamine and possession with intent to
distribute meth in violation of 21 U.S.C. §§ 841(a)(1) and 846. Swift argues the
district court1 erred in admitting evidence from a search warrant of his residence; both
he and Escota Moya assert there was insufficient evidence to convict them. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

      This court states the facts most favorably to the jury's verdict. United States
v. Hudspeth, 525 F.3d 667, 671 (8th Cir. 2008).

       After a confidential informant purchased meth from Michael Dewayne
Dawson, officers obtained a warrant for his mobile home in Batesville, Arkansas.
Arriving, officers heard someone clamoring to exit the back of the home, and
immediately found Dawson and Swift. Officers seized a large amount of crystal meth
in a gallon-sized bag hidden behind the dryer. Obtaining a warrant for Swift’s house,
officers seized $16,000 in cash from a heater vent pipe there. Swift admitted selling
meth, telling officers he bought pound quantities from a Hispanic man who lived in
a farmhouse on Tahkodah Road. Police placed the farmhouse under surveillance and

      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas.

                                          -2-
stopped a car leaving the farmhouse. They recovered three pounds of meth from the
car and arrested the driver. Officers obtained a warrant for the farmhouse and
stopped a blue truck regularly seen leaving the farm. The passenger, Escota Moya,
had 11 grams of meth on him, which he admitted was his. Officers recovered meth-
making materials and 12 firearms in the farmhouse. Escota Moya told officers he
lived there and that the weapons were his.

       Swift moved to suppress, arguing the warrant for his house lacked information
necessary to establish probable cause to believe evidence of drug trafficking would
be there. The district court agreed, but ruled that the officers executed the warrant in
good faith under United States v. Leon. 468 U.S. 897, 922 (1984) (holding that
evidence may be admitted if officers act in objectively reasonable, good faith reliance
upon issued warrants). The court decided that the evidence from Swift’s house was
admissible at trial. This evidence included a photograph of the $16,000 found in the
heater vent pipe and officers’ testimony about finding that money.

      During the four-day jury trial, Escota Moya stipulated that guns seized at the
farmhouse were his and that he possessed the two grams of meth found on him.
Witnesses testified about Swift’s and Escota Moya’s drug dealing and Escota Moya’s
meth production. The jury convicted them of conspiracy and possession. (Escota
Moya was also convicted of illegally possessing firearms). Escota Moya was
sentenced to 200 months’ imprisonment, and Swift to 176 months.

                                           I.

       Swift argues that the district court should have suppressed the evidence from
the search of his house after finding the warrant lacked probable cause.2 Reviewing
      2
       Swift relies on several Arkansas state cases and rules to support his argument
for suppression. These state cases “not only do not bind this court, but also do not
support [Swift’s] theory.” Starr v. Mandanici, 152 F.3d 741, 749 n.22 (8th Cir.
1998).

                                          -3-
the district court's denial of a motion to suppress, this court reviews findings of fact
for clear error and legal conclusions de novo. Hudspeth, 525 F.3d at 671, citing
United States v. Grant, 490 F.3d 627, 631 (8th Cir. 2007). Specifically, this court
reviews de novo the district court's application of the Leon exception. Id. See
generally Leon, 468 U.S. at 922.

       “Under the Leon good-faith exception, disputed evidence will be admitted if
it was objectively reasonable for the officer executing a search warrant to have relied
in good faith on the judge's determination that there was probable cause to issue the
warrant.” Hudspeth, 525 F.3d at 676, quoting Grant, 490 F.3d at 632. The officer
must act with objective good faith and within the scope of the search warrant. United
States v. Strand, 761 F.2d 449, 456 (8th Cir. 1985). “In assessing whether the officer
relied in good faith on the validity of a warrant, we consider the totality of the
circumstances, including any information known to the officer but not included in the
affidavit, and we confine our inquiry to the objectively ascertainable question whether
a reasonably well trained officer would have known that the search was illegal despite
the [issuing judge's] authorization.” Grant, 490 F.3d at 632 (internal quotation marks
and citations omitted). An officer and an issuing judge may infer that evidence of
drug trafficking exists at the home of a person arrested in possession of drugs with
intent to distribute. “Although we have not adopted a per se rule to the effect that
probable cause to arrest a drug trafficker establishes an inference that records,
paraphernalia, and other evidence of drug trafficking exists at the trafficker's
residence, we have found probable cause to exist in cases in which officers have
stated that in their experience such an inference is appropriate and in which a
supporting affidavit also described a defendant's continuous course of drug
trafficking activity.” United States v. Ross, 487 F.3d 1120, 1123 (8th Cir. 2007).

      The Leon good-faith exception applies here. Based on the affidavits, a
reasonably well-trained officer would not have known that the search was illegal
despite the issuing judges’ authorization. See Hudspeth, 525 F.3d at 676. The


                                          -4-
affidavit indicated that law enforcement had information that Swift was distributing
meth in the area (supported by seizure of two pounds of meth connected to Swift
earlier that day). “As a matter of common sense, it is logical to infer that someone
in possession of valuable contraband would store that contraband in a safe,
accessible location such as his or her residence. Given the common sense appeal of
this inference, and its acceptance by the issuing magistrate, it was not entirely
unreasonable for [the officer] to believe the inference to be permissible.” United States
v. Carpenter, 341 F.3d 666, 671-72 (8th Cir. 2003) (affirming the district court’s
determination that an officer’s good faith reliance on the search warrant was
appropriate under Leon). It was not unreasonable for the state judge to infer that
evidence would be at Swift’s house, so the officer reasonably believed the evidence
in the affidavit established probable cause. Reliance on the search warrant was
objectively reasonable, and there is no evidence the officer acted in bad faith.

       The district court did not err in denying the motion to suppress.

                                          II.

       Both Swift and Escota Moya argue that there was insufficient evidence to
convict them of conspiracy to possess with intent to distribute. This court reviews de
novo challenges to the sufficiency of the evidence, viewing the facts most favorably
to the verdict and accepting all reasonable inferences that it. This court must uphold
the verdict “if a reasonable-minded jury could find guilt beyond a reasonable doubt,
even if the evidence does not exclude all other possibilities.” United States v.
McMurray, 34 F.3d 1405, 1412 (8th Cir. 1994). “This court does not weigh the
credibility of the witnesses or the evidence. The jury has the sole responsibility to
resolve conflicts or contradictions in testimony, and credibility determinations are
resolved in favor of the verdict.” United States v. Aldridge, 664 F.3d 705, 715 (8th
Cir. 2011) (citations omitted).




                                          -5-
      To prove a conspiracy, the government must show that (1) a conspiracy
existed, (2) that Swift and Escota Moya each was aware of the conspiracy and its
purpose, and (3) that Swift and Escota Moya each knowingly joined the conspiracy.
United States v. Rolon-Ramos, 502 F.3d 750, 754 (8th Cir. 2007). “The conspiracy’s
existence may be proved by direct or circumstantial evidence.” Id., citing United
States v. Cain, 487 F.3d 1108, 1111 (8th Cir. 2007)). “[A] defendant may be
convicted for even a minor role in a conspiracy, so long as the government proves
beyond a reasonable doubt that he or she was a member of the conspiracy.” United
States v. Lopez, 443 F.3d 1026, 1030 (8th Cir. 2006). “The agreement need not be
formal; a tacit understanding will suffice." United States v. McCarthy, 97 F.3d 1562,
1568 (8th Cir. 1996), citing United States v. Shoffner, 71 F.3d 1429, 1433 (8th Cir.
1995)). “The relationship of buyer and seller absent any prior or contemporaneous
understanding beyond the mere sales agreement does not prove a conspiracy. . . .”
United States v. Prieskorn, 658 F.2d 631, 634 (8th Cir. 1981); see also United States
v. Jensen, 141 F.3d 830, 833 (8th Cir. 1998). However, a large quantity of drugs,
rather than amounts consistent with personal use, supports an inference that the
defendant knew “he was part of a larger venture that extended beyond his
participation.” Id. at 634-35 (internal citation omitted). The existence of a
conspiracy is also shown through evidence of an ongoing relationship the purpose
of which is buying and selling drugs. Id.

       At trial, co-conspirators Dawson, Adali Nieto Mendoza, Ricardo Garza and
Michael Christopher testified. The government also presented physical evidence
linking Swift and Escota Moya to these men and to the crime of distributing meth.
The testimony to the jury established that Swift sold meth to Dawson, who sold it to
others. According to witnesses, Garza introduced Swift to Nieto Mendoza so Swift
could buy meth from him to resell. Nieto Mendoza testified that he sold the meth to
Swift, who then sold it to others as planned. The jury heard that Nieto Mendoza
introduced Swift to Escota Moya so Swift could buy meth from Escota Moya to
resell. Escota Moya sold meth to Swift, which Swift sold to others. Escota Moya


                                        -6-
produced meth at the Tahkodah farmhouse for the purpose of distributing it to Swift
and the others. The government presented physical evidence of controlled buys from
Nieto Mendoza and others. The jury also heard that after Swift’s arrest on September
29, 2009, he told the investigator that he was distributing meth, that he paid $15,000
to $16,000 a pound for it, that he had been getting his meth from a guy at a Tahkodah
farmhouse, that he distributed meth to Dawson and Christopher, and that the money
in his vent pipe was from drug proceeds.

       Swift and Escota Moya challenge the credibility of the government’s witnesses,
including several co-conspirators who pled guilty to, or were convicted of,
conspiracy. However, “a witness's credibility is for the jury to decide,” United States
v. Burrage, ___ F.3d ___, 2012 WL 3155986, at *6 (8th Cir. Aug. 6, 2012), and
“[t]he jury's credibility determinations are virtually unreviewable on appeal,” Id.,
quoting Aldridge, 664 F.3d at 715. Swift claimed not to know the purpose of the
agreement between himself and the other distributors. The jury did not believe this.
Escota Moya argued that he was an innocent bystander, which the jury also rejected.
The jurors – properly instructed that they could believe all, some, or none of what a
witness said – were in the best position to assess the witnesses’ credibility. “[G]iving
[the verdict] the benefit of all reasonable inferences,” a reasonable jury could find
Swift and Escota Moya entered into an agreement to possess meth with intent to
distribute it. Aldridge, 664 F.3d at 715.

       Swift also argues that the evidence at trial was insufficient to convict him of
possession with intent to distribute the meth found behind the dryer in Dawson’s
home. According to Swift, he was “simply a visitor,” and the meth behind the dryer
belonged to Dawson. According to Swift, Dawson was a meth dealer for the entire
Batesville area, Swift was in his home for only a minute when police arrived, and he
could not have been a dealer because he was unknown to the drug task force
(according to Swift, “It would be relatively difficult for an African-American male
to go under the radar in a town like Batesville, Arkansas, if this person was involved
in the meth drug trade”).

                                          -7-
       Possession of a large quantity of drugs is evidence of intent to distribute.
United States v. Campos, 306 F.3d 577, 580 (8th Cir. 2002). A jury may infer an
intent to distribute through direct or circumstantial evidence, in addition to drug
quantity. Id.

       Swift was convicted of possessing the meth found in Dawson’s home based on
Dawson’s testimony and the testimony of the investigating officers. Dawson testified
that he knew Swift was bringing him drugs, and that Swift arrived with the gallon-
sized plastic bag containing meth, put it on Dawson’s counter, and as soon as officers
arrived, grabbed the bag and tried to escape. Swift admitted to officers that he bought
the meth at the Tahkodah farmhouse, so (1) he was in actual and sole possession of
it as he drove away to Dawson’s home, and (2) while in Dawson’s home he jointly
possessed it with Dawson. Swift’s argument that he was merely a visitor and Dawson
was the dealer is unsupported by the evidence. It was not unreasonable for the jury
to conclude beyond a reasonable doubt that Swift possessed the meth with the intent
to deliver it.

                                   * * * * * * *

      The judgment of the district court is affirmed.
                    ______________________________




                                         -8-